Citation Nr: 0925242	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  03-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to sleep apnea.  

2.  Entitlement to service connection for acute bronchitis 
and asthma, to include as a result of exposure to asbestos 
and as secondary to sleep apnea.  

3.  Entitlement to service connection for an eye condition, 
to include as secondary to sleep apnea.  

4.  Entitlement to service connection for a left shoulder 
disability. 

5.  Entitlement to service connection for a sinus and allergy 
disability, to include as secondary to sleep apnea.  

6.  Entitlement to service connection for a psychiatric 
disorder. 

7.  Entitlement to service connection for a digestive 
disorder.  

8.  Entitlement to service connection for hypertension, to 
include as secondary to sleep apnea.   

9.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back disability.   

10.  Entitlement an increased rating for tinea pedis, 
currently rated as 10 percent disabling. 

11.  Entitlement to an increased rating for sleep apnea, 
currently rated as 50 percent disabling.  

12.   Entitlement to special monthly compensation based on 
the need for the regular aid and attendance of another person 
or as a result of being housebound.  

13.  Entitlement to an earlier effective date than May 18, 
1992, for a grant of service connection for sleep apnea. 

14.  Entitlement to an earlier effective date than May 29, 
2001, for a 50 percent rating for sleep apnea.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to December 
1984.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  

The claims for service connection on appeal, to include the 
claim for service connection for a back disability that will 
be reopened pursuant to the adjudication below, as well as 
the issue of entitlement to an increased rating for tinea 
pedis require additional development and will be addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disability was denied by a 
November 1999 rating decision to which the Veteran was 
notified in that month; the Veteran did not perfect an appeal 
to this decision and this is the only final rating decision 
addressing this issue on any basis. 

2.  Evidence received since the November 1999 rating 
decision, to include an  August 2002 VA outpatient report 
reflecting the Veteran reporting a continuity of back pain 
since service, raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder. 

3.  The Veteran withdrew his appeals with respect to the 
issue of entitlement to an increased rating for sleep apnea 
and special monthly compensation based on the need for the 
regular aid and attendance of another person or as a result 
of being housebound by way of testimony presented in March 
2007 and a written statement dated in that month.  

4.  The Veteran did not claim entitlement to service 
connection for sleep apnea in his original claim for VA 
compensation filed in June 1985 or any correspondence dated 
or received prior to May 18, 1992.  

5.  There is no document dated or received prior to May 18, 
1992, that constitutes a claim for service connection for 
sleep apnea or includes an opinion linking sleep apnea or 
that otherwise demonstrates that entitlement to service 
connection for sleep apnea arose prior thereto.  

6.  It was factually ascertainable from a service department 
report signed on September 21, 1998, that the criteria for a 
50 percent rating for sleep apnea were met.  

7.  It was not factually ascertainable from any document 
dated or received prior to September 21, 1998, that the 
criteria for a 50 percent rating for sleep apnea were met.   


CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying service 
connection for a back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1999). 

2.  Evidence received to reopen the claim for entitlement to 
service connection for a back disorder is new and material, 
and therefore, this claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(c) (2008).

3.  The criteria for withdrawal of the substantive appeal by 
the Veteran with respect to the issues of entitlement to 
increased rating for sleep apnea and special monthly 
compensation based on the need for the regular aid and 
attendance of another 
person or as a result of being housebound have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008). 

4.  The criteria for an effective date earlier than May 18, 
1992, for a grant of service connection for sleep apnea are 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

5.  The criteria for an earlier effective date of September 
21, 1998, but no earlier, for a 50 percent rating for sleep 
apnea are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157(b)(1); 3.400 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in June 2004, the RO advised the 
claimant of the information necessary to substantiate his 
petition to reopen his claim for service connection for a 
back disability.  He was also informed of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter was also substantially compliant 
with the notice requirements for claims to reopen set forth 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The requirement 
of requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.  Although this 
letter was not sent until after the initial adjudication of 
the petition to reopen his claim for service connection for a 
back disability, it was followed by readjudication and the 
issuance of a supplemental statement of the case in July 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

With respect to the earlier effective date claims adjudicated 
below, while the Veteran was not provided with VCAA 
notification regarding effective dates by letter as required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006), a March 
2005 statement of the case followed by readjudication by 
supplemental statements of the case in May 2005 and July 2007 
informed the Veteran of the information necessary to prevail 
with respect to the earlier effective date claims on appeal.  
See Prickett, supra.  The actions of the RO have served to 
provide the Veteran with actual notice of the information 
needed to prevail in his claims adjudicated below, and the RO 
has not committed any notification error that has affected 
the essential fairness of the adjudication below.  Therefore, 
the Board finds that there was no prejudicial error; 
notification errors did not affect the essential fairness of 
the adjudication.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  To the extent the notice was not fully complaint 
with that required for claims to reopen, any such error is 
not prejudicial because the Board is taking action favorable 
to the Veteran in the decision below as it reopening the 
claim for service connection for a back disability.  As such, 
the adjudication below with respect to this claim poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).  Therefore, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes voluminous VA treatment records and the Veteran's 
own statements and sworn testimony he presented.  Thus, the 
Board finds that all necessary development has been 
accomplished with respect to the claims adjudicated below, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims adjudicated 
below that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claims 
adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  To this end, as the decision below 
reopening the claim for service connection for a back 
disorder is favorable to the Veteran, and the resolution of 
the claims for earlier effective dates is necessarily based 
on the facts as they existed at the time the effective dates 
in question were assigned, no additional development of the 
claims adjudicated herein pursuant to the VCAA is necessary.  
See Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001),

II.  Legal Criteria/Analysis
 
A.  New and Material

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis, either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented, will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

Service connection for a back disability was denied by a 
November 1999 rating decision to which the Veteran was 
notified in that month.  The Veteran did not ultimately 
perfect an appeal to this decision.  (See May 30, 2001, 
letter from RO to Veteran discussing why it found the 
Veteran's February 2001 letter could not be accepted as a 
notice of disagreement with respect to the November 1999 
rating decision.).  As such, the November 1999 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  This is the only 
final rating decision addressing this issue on any basis.  

Evidence before the adjudicators in November 1999 included 
the service treatment records that reflected multiple 
instances of treatment for back pain, with findings to 
include spasms and assessments to include myositis and lumbar 
strain.  Subsequent to this decision, additional evidence has 
been received that, when considered in conjunction with the 
all the evidence of record, raises a "reasonable 
possibility" of substantiating the claim for service 
connection for a back disorder.  38 C.F.R. § 3.156.  In 
particular, this evidence includes an August 2002 VA 
outpatient treatment report in which the Veteran reported a 
20 year history of back pain, placing the onset of a current 
back disability in service.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  This evidence is presumed to be 
credible for the purpose of determining the materiality of 
the evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  As such, the claim for service connection for a back 
disorder is reopened.  Additional development with respect to 
this claim will be requested in the remand that follows this 
decision

B.  Withdrawn Claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by the authorized representative.  38 C.F.R. § 
20.204.  The Veteran withdrew his appeals with respect to the 
issue of entitlement an increased rating for sleep apnea and 
special monthly compensation based on need for the regular 
aid and attendance of another person or as a result of being 
housebound by way of testimony presented in March 2007 and a 
written statement dated in that month.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to this issues and they are dismissed.

C.  Earlier Effective Date Claims 

The applicable statute and regulations provide that the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within 1 year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2008); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2008).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2008).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA (or the 
uniformed services) or medical reports must refer to 
examination or treatment of a disability for which service 
connection has previously been established.  This comports 
with the first criterion in the first sentence of subsection 
(b); that a formal claim for compensation must have been 
allowed.  The other alternative criterion of 38 C.F.R. § 
3.157(b)(1) is that a claim specifying the benefit sought is 
received within one year from the date of the VA medical 
record.  This clearly applies to disabilities other than 
those for which service connection has been established.  
However, this last sentence must be interpreted in light of 
the rest of the subsection.  The first sentence of subsection 
(b) states an initial requirement, either that a formal claim 
for compensation must have been allowed or that a formal 
claim for compensation has been denied by reason that the 
disability is not compensable in degree.  The last sentence 
of sub-subsection (b)(1) clarifies that the medical reports 
must relate to the disability for which service connection 
has been established or that a claim be submitted within the 
year.  This last phrase clearly refers to disabilities for 
which service connection has not been established.

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.  VA must look to all communications from 
a claimant that may be interpreted as applications or claims 
- formal and informal - for increased benefits and is 
requested to identify and act on informal claims for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).

Under the provisions of Diagnostic Code 6847, a 30 percent 
rating is assigned if there is persistent daytime 
hypersomnolence.  A 50 percent disability rating contemplates 
sleep apnea that requires use of a breathing assistance 
device such as a continuous airway pressure (CPAP) machine.  
The highest rating of 100 percent is warranted for chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or where a tracheostomy (tracheotomy) is required. 

The Veteran filed a claim for service connection for sleep 
apnea that was received on May 18, 1992.  This claim was 
ultimately granted by the Board in an April 2000 decision.  
The RO implemented the Board's decision by way of an April 
2000 rating decision, and granted service connection for 
sleep apnea effective from May 18, 1992, the date of receipt 
of the claim for service connection for this disability.  A 
10 percent rating was assigned.  Thereafter, correspondence 
from the Veteran was received on May 29, 2001, that included 
reference to his sleep apnea.  This was interpreted by the RO 
as a claim for an increased rating for this disability, and 
the rating for sleep apnea was increased to 50 percent by a 
November 2002 rating decision, effective from June 25, 2002.  
This effective date was assigned based on the fact that a VA 
examination on that date showed the Veteran's sleep apnea was 
treated with a CPAP machine.  An earlier effective date of 
May 29, 2001, which is the date of receipt of the 
correspondence, was assigned by a January 2004 rating 
decision, with the RO indicating that reasonable doubt had 
been resolved in the Veteran's favor in connection with the 
assignment of this effective date.  In other words, the RO 
construed the May 29, 2001, communication as a claim for an 
increase.

With respect to effective date of the grant of service 
connection for sleep apnea of May 18, 1992, it has been 
asserted, to include in sworn testimony to the undersigned, 
that the Veteran filed a claim for service connection for 
sleep apnea in 1984, or otherwise made his intention to file 
such a claim known to VA at that time.  Review of the 
documents dated or received prior to May 18, 1992, including 
the Veteran's original application for VA compensation filed 
in June 1985, reveals no document that may be construed as a 
claim for service connection for sleep apnea, or that 
indicates an intent on the part of the Veteran to file such a 
claim.  The applicable statute and regulations provide that 
the effective date of an award of compensation based on an 
original claim cannot be earlier than the date of receipt of 
such claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  These 
provisions are controlling on the Board.  38 U.S.C.A. § 
7104(c).  Given the controlling legal provisions as set forth 
above, an effective earlier than May 18, 1992, for the grant 
of service connection for sleep apnea thus cannot be 
assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

At his hearing before the undersigned, it was asserted that 
the Veteran's reference to narcolepsy in his communication 
received at the RO on February 22, 2001, (he stated therein 
that he disagreed with the effective date assigned for 
narcolepsy) was in reality a claim for an increased rating 
for his sleep apnea, and should have been interpreted as such 
by the RO because service connection was in effect for sleep 
apnea, and not narcolepsy.  This contention notwithstanding, 
a review of the evidence reveals a document that warrants 
entitlement to an effective date earlier than February 22, 
2001, based on a report signed by a United Stats Air Force 
examiner on September 21, 1998, indicating that the veteran's 
sleep apnea warranted the use of a respirator.   

As indicated, the date of such outpatient treatment at a 
uniformed services facility as occurred on September 21, 
1998, can be accepted as a claim for an increased rating.  
38 C.F.R. § 3.157(b)(1).  It was also on this date that it 
was factually ascertainable that an increase in disability to 
50 percent occurred, as it was on this date that the criteria 
for a 50 percent rating for sleep apnea was demonstrated 
given the examiner's finding that the veteran's sleep apnea 
warranted the use of a breathing assistance device, thereby 
warranting the assignment of a 50 percent rating for sleep 
apnea under 38 C.F.R. § 4.97 Diagnostic Code 6847 as set 
forth above.  As such, the criteria for an earlier effective 
date of September 21, 1998, for a 50 percent rating for sleep 
apnea are met as the date of claim for increased compensation 
was simultaneous with the date a factually ascertainable 
increase in disability occurred.  

As for entitlement to an effective date prior to September 
21, 1998, a review of the evidence reveals no medical report 
dated or received prior to this date from which it is 
factually ascertainable that a 50 percent for sleep apnea was 
warranted, because review of the evidence dated or receive 
prior to September 21, 1998, does not reveal any evidence 
suggesting that the Veteran's sleep apnea required the use of 
a breathing assistance device.  Thus, an effective date prior 
to September 21, 1998, for a 50 percent rating for sleep 
apnea would not be warranted.  38 C.F.R. § 3.157(b)(1).  


ORDER

New and material evidence having been received, the Veteran's 
claim of entitlement to service connection for a back 
disability is reopened, and to that extent only, the appeal 
with respect to this issue is granted.  

The claim for an increased rating for sleep apnea is 
dismissed. 

The claim for entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or as a result of being housebound is 
dismissed.   

Entitlement to an earlier effective date than May 18, 1992, 
for a grant of service  connection for sleep apnea is denied.  

Entitlement to an effective date of September 21, 1998, and 
no earlier, for a 50 percent rating for sleep apnea is 
granted. 

REMAND

At the April 2009 hearing before the undersigned, the Veteran 
raised the issue of entitlement to service connection for 
diabetes (and an eye disorder and hypertension as caused by 
diabetes or being symptoms thereof) as well as sinus and 
breathing problems as secondary to his service connected 
sleep apnea.  This issue has not been addressed by the RO, 
and to avoid any potential prejudice to the Veteran, the 
Veteran will be given the opportunity to have RO conduct the 
initial adjudication of these claims.  See Bernard supra.  

The Veteran also requested at this hearing that he be 
afforded a VA examination to assist in his claim for service 
connection for a back disability that has been reopened in 
the decision above, and the Veteran's representative 
requested that the Veteran be afforded VA examinations in 
connection with his claims for service connection in written 
argument submitted in March 2008.  Review of the clinical 
evidence, as detailed below, reveals pertinent in-service and 
post-service clinical evidence associated with the 
disabilities for which service connection is claimed, and the 
Veteran in sworn testimony has described continuing 
symptomatology from service until the present time associated 
with the disabilities for which service connection is 
claimed.  In order to comply with the duty to assist 
provisions of the VCAA, the RO will be asked to schedule the 
Veteran for examinations in connection with the claims for 
service connection as set forth below.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).   

With respect to the claim for an increased rating for tinea 
pedis, a review of the record does not reveal compliance with 
a decision addressing the notice required in connection with 
increased rating claim promulgated by the United States Court 
of Appeals for Veterans Claims after the adjudication of the 
Veteran's claim, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In this regard, the Veteran was not provided with 
the regulatory amendments pertaining to the rating of skin 
disorders promulgated during the pendency of the Veteran's 
appeal effective from August 30, 2002 (see 67 Fed. Reg. 
49,590 (July 31, 2002)) in a notification letter, the June 
2002 or November 2002 rating decisions addressing this issue 
or the April 2003 statement of the case.  The July 2007 
Supplemental Statement of the Case made reference to the new 
criteria, but did not provide the Veteran with specific 
notice of all the potentially relevant rating criteria.  The 
RO upon remand will thus be requested to provide the 
appropriate notice required by Vazquez-Flores.  In light of 
this necessary development, the contentions of the Veteran's 
representative in March 2008 with respect to the adequacy of 
the May 2007 VA examination and to ensure that there are 
sufficient clinical findings to equitably apply all the 
applicable diagnostic codes to the Veteran's tinea pedis, the 
RO upon remand will also be requested to afford the Veteran 
another VA Compensation and Pension Examination that 
addresses the service-connected tinea pedis.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should, pursuant to the 
holding in Vazquez-Flores v. Peake, 
provide the Veteran with a notification 
letter that includes the following: 

a)  Notice to the Veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in the severity of his service-
tinea pedis and the effect that worsening 
has on his employment and daily life; 

b)  Notice of the pertinent rating 
criteria codified at 38 C.F.R. § 4.118 
for the rating of tinea pedis (DCs 7801, 
7802, 7803, 7804, 7805, 7806) and of the 
fact that his ratings will be determined 
by applying these relevant Diagnostic 
Codes; and 

c)  Examples of the types of medical and 
lay evidence that the claimant may 
submit, or ask VA to obtain, that are 
relevant to establishing entitlement to 
increased compensation, e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Based on his response, the RO must 
attempt to associate with the claims file 
all records desired by the Veteran to be 
obtained which have not previously been 
procured from the identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The Veteran must then be 
given an opportunity to respond. 

3.  The Veteran must be afforded 
appropriate VA examinations to 
determine the etiology of any current 
disability currently associated with 
diabetes mellitus, acute bronchitis, 
asthma, eye condition, left shoulder 
disorder, sinus condition, psychiatric 
disorder, digestive disorder, 
hypertension and or back condition.  
All pertinent symptomatology and 
findings should be reported in detail.  
The claims file must be made available 
to and reviewed by each examiner in 
conjunction with each examination.  
Following a review of the service and 
post service medical records and 
examination, each examiner should 
render an opinion as to whether any of 
the disabilities at issue are related 
to service.  In rendering such 
opinions, it would be helpful if the 
physician would use the following 
language, as may be appropriate:  
"more likely than not" (meaning 
likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood) related to service.  The 
term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  

With respect to examinations addressing 
diabetes mellitus, acute bronchitis, 
asthma and a sinus condition, the 
examiner should state whether any such 
disability is etiologically related to 
his service connected sleep apnea, to 
include by way of aggravation.  For the 
purposes of these opinions 
"aggravation" means a worsening of the 
underlying pertinent condition, as 
contrasted to a mere worsening of 
symptoms.  If it is concluded that 
diabetes is caused by or aggravated by 
sleep apnea, the examiner should state 
whether the Veteran has an eye 
disability or hypertension that is 
caused by or a symptom of diabetes.  

The examinations reports should also 
specifically document consideration of 
the following: 

a)  The medical opinion with respect to 
the claims for service connection for 
asthma and acute bronchitis should 
include consideration of whether either 
condition is etiologically related to 
the Veteran's presumed in-service 
exposure to asbestos coincident with 
his duties as a fire protection 
specialist as well as the findings on 
an April 1975 chest x-ray and the 
pulmonary function test results listed 
on the reports from a July 1982 
periodic examination.   

b)  The medical opinion with respect to 
the claim for service connection for an 
eye condition should discuss the 
pertinent findings from the eye clinic 
visits during service in July 1976 and 
October 1980.  

c)  The medical opinion with respect to 
a left shoulder condition should 
reflect consideration of the service 
treatment reports in July 1976 
discussing pain in the shoulders and 
the assessment of left scapular muscle 
spasms in November 1984. 

d)  The medical opinion with respect to 
a sinus condition should consider the 
service treatment reports for upper 
respiratory symptoms, to include 
pharyngitis in July 1975, and the July 
2001 CT finding of an 8 millimeter cyst 
on the right sphenoid sinus and reports 
from VA surgery in September 2003 for a 
septal deviation with inferior 
turbinate hypertrophy. 

e)  The medical opinion with respect to 
a psychiatric disorder should consider 
the references in the medical history 
collected at separation in December 
1984 and the reports from the 
examination conducted at that time to 
depression, excessive worry and nervous 
trouble, as well as the April 1985 
private clinical impression of 
"[p]robable monopolar depression, 
question conversion hysteria in 
addition." 

f)  The medical opinion with respect to 
the claim for service connection for a 
digestive disorder should include 
consideration of the multiple service 
treatment reports for a variously 
diagnosed stomach disorder, to include 
gastroenteritis, gastritis, irritable 
colon, rule out peptic ulcer disease, 
as well as the reports from upper 
gastrointestinal series conducted in 
May 1977 October 1981, and February 
1982. 

g)  The medical opinion with respect to 
the claim for service connection for a 
back disability should include 
discussion of the numerous service 
treatment reports reflecting back pain 
from 1976 continuing throughout 
service, to include reports form spinal 
x-rays conducted in February 1977, 
reports from June 1981 showing a 
paravertebral muscle spasm with an 
impression of myositis, and an 
impression of lumbar strain on a 
December 1984 report.  The opinion 
should also reflect consideration of 
June 1986 private clinical report 
reflecting lumbosacral and cervical 
strain. 

A complete rationale for each opinion 
must be provided.  The reports prepared 
must be typed.

4.  The Veteran must be afforded a VA 
skin examination to determine the current 
extent of the impairment resulting from 
his service-connected tinea pedis.  The 
claims files must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated special diagnostic tests that 
are deemed necessary for an accurate 
assessment must be conducted.  Any 
further indicated special studies must be 
conducted and all clinical findings 
reported in detail.  The examiner must 
record pertinent medical complaints, 
symptoms, and clinical findings, bearing 
in mind the relevant criteria.  In this 
regard, the examiner is to state whether 
any residuals of tinea pedis involve 
scarring that is deep or that causes 
limitation motion, and note the size of 
such scarring in square inches or square 
centimeters; the percent of the body and 
percent of exposed body area affected by 
tinea pedis; whether there is any 
limitation of functioning caused by tinea 
pedis; and whether the Veteran needs to 
use intermittent systemic therapy such as 
a corticosteroid or other 
immunosuppressive drug for tinea pedis 
and the total duration of such therapy in 
a 12 month period.  

Additionally, the examiner must provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
tinea pedis limits his ability to work, 
or affect his ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

5.  Thereafter, the claims that have been 
remanded must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the Veteran in connection with the 
claims that have been remanded, the 
Veteran and his representative must be 
provided a supplemental statement of the 
case and an appropriate period of time 
must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


